DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/30/2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the set of average load times". There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanches et al. (hereinafter Sanches), US 2018/0024701A1, in view of Mathur et al. (hereinafter Mathur), 2019/0235984 A1.

Regarding independent claim 1, Sanches teaches a method comprising:
loading an application page of an application on a display (Fig. 1; [0064] “FIG. 1 illustrates one embodiment of a user interface 100 comprising dynamic panels for displaying results of queries performed on one or more data sources. Panels 110 through 150 are some examples of different types of panels that can be included in the user interface 100. Panel 110 and panel 120 are dropdown control panels; panel 130 is a table panel; panel 140 is a line chart panel; and panel 150 is a bar chart panel.”; [0066] “The page that contains the panels may be referred to as a “document.””; Fig. 2A; [0068] illustrates a user interface 200 of a dashboard creation system (i.e. an application) for creating one or more dynamic panels for use in a dashboard. FIG. 2A illustrates a main page 210 as an application page), wherein the application page 
collecting a set of individual load times in response to the loading of the application page, wherein each one of the set of individual load times indicate an amount of time that each one of the set of reusable components takes to render on the display (Fig. 19; [0182] “When a document is loaded, various execution times can be logged and then presented. The timing table lists the time in node for the elements, which includes the time that it took a particular element to load. For example, as shown in FIG. 19, Query 1 took 646 ms to execute. The timing table also lists the server time for a particular element. As part of the 646 ms that it took Query 1 to execute, 270 ms was taken by a server to respond with the data requested by Query 1. The timing table also lists the load time for a particular element. The load time is the total time taken after the document begins loading before an element is completed”);
matching each one of the set of individual load times to at least one of the set of reusable components ([0182] “The timing table 1904 lists the names of the elements shown in the visualization and the type of each element. When a document is loaded, various execution times can be logged and then presented”);

Sanches does not explicitly disclose
receiving a set of selections from the developer that select one or more of the set of reusable components to place on a new application page;
creating the new application page, based on the set of selections, that comprise the selected one or more reusable components;
estimating, without loading the new application page, a page load time of the new application page based on the previously collected set of individual load times that 
However, in the same field of endeavor, Mathur teaches
receiving a set of selections from the developer that select one or more of the set of reusable components to place on a new application page (Fig. 3; [0039] illustrates a diagram of a graphical user interface (GUI) 300 associated with a software application “app builder” platform, describes reusable components are selected by user to place on the software application page 302 in the software application builder environment ; Fig. 7, 702; [0045] describes a current composition and layout of a graphical user interface (GUI) is detected wherein the current composition and layout comprises a plurality of reusable software components and the current composition and layout includes one or more reusable software components that have been selected by a user, and incorporated by the user into the software application page);
creating the new application page, based on the set of selections, that comprise the selected one or more reusable components (Fig. 3; [0039] illustrates the GUI 300 includes a software application page 302 that has been created, by a user, using reusable software components 304; [0044]-[0045] describes more than one reusable software component 306 may be incorporated into a software application page 302);
estimating, without loading the new application page, a page load time of the new application page based on the previously collected set of individual load times that correspond to the selected one or more reusable components (Fig. 4; [0040] when the reusable software component 306 is incorporated into the software application page 302 by a computer system, the computer system performs internal lab testing of the reusable software component 306 to obtain performance metrics data; Fig. 5; [0041] performance metrics 310, including a component performance time; [0042] component rendering time is instrumented for each component; [0043]-[0044] “the computer system generates a statistical forecasting model to predict performance of the software application page 302 … the waterfall chart 312 is computed based on the performance metrics 310 of the reusable software component 306. Additionally, the computer system may consider historical activity data of the user … the waterfall chart 312 is computed based on (i) the performance metrics 310 of the reusable software component 306 and (ii) historical activity data of the user. Historical activity data of the user may include, without limitation, the user's operating system, browser preferences, user device characteristics, and network characteristics” describes the prediction (i.e. estimating) of the loading time of the software application page 302; Fig. 7, 706, 708; [0049] “The process 700 generates the statistical forecasting model based on (i) performance data collected by the internal lab testing for different configurations, and (ii) performance data captured from a user's historical transactions.”; [0050] “the process 700 generates a performance score based on the statistical forecasting model, by the processor, wherein the performance score indicates a loading time of the GUI (step 708) for the current configuration of reusable software components. In other words, the performance score indicates a loading time of the page of the software application, wherein the presented GUI is a page of the software application”); and
providing the estimate of the page load time to the developer ([0051] describes the performance score is presented to the user).


Regarding dependent claim 7, the combination of Sanches and Mathur teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Sanches further teaches
collecting a set of frontend load times and a set of backend load times in response to the loading of the application page, wherein the set of frontend load times corresponds to the rendering of one or more of the set of reusable components on the display, and wherein the set of backend load times correspond to the application accessing a backend server ([0182] “FIG. 19 illustrates one embodiment of a user interface comprising a visual indication of dependencies and a table of execution times … The timing table 1904 lists the names of the elements shown in the visualization and the type of each element. When a document is loaded, various execution times can be Examiner interprets the claimed frontend load time as the time it takes a query to execute and the claimed backend load time as the server time for a particular element which taken by a server to respond with the data requested by a query); and
providing the set of frontend load times and the set of backend load times to the developer (Fig. 19, TIME IN NODE, SERVER TIME; [0182] illustrates one embodiment of a user interface comprising a visual indication of dependencies and a table of execution times. Time in Node illustrates frontend load time and Server Time illustrates backend load time).

Regarding independent claim 8, it is a system claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Sanches further teaches
An information handling system (Abstract; Fig. 3, 300; [0075] “a dashboard creation system 300 configured to create and display dynamic panels”; Fig. 8, 800; [0136]) comprising:

a memory coupled to at least one of the processors (Fig. 8, 806; [0138] “Computer system 800 also includes a main memory 806, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 802 for storing information and instructions to be executed by processor 804.”);
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions ([0016] “systems and/or computer systems are disclosed that comprise a computer readable storage medium having program instructions embodied therewith, and one or more processors configured to execute the program instructions to cause the one or more processors to perform operations”).

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding independent claim 15, it is a computer program product claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Sanches further teaches a computer program product stored in a 

Regarding dependent claim 20, it is a computer program product claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Claims 2-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanches, in view of Mathur as applied in claims 1, 8 and 15, in view of Seto et al. (hereinafter Seto), 2016/0283362 A1.

Regarding dependent claim 2, the combination of Sanches and Mathur teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Sanches and Mathur does not explicitly disclose 

collecting a plurality of the sets of individual load times from the plurality of clients based on the plurality of users using the plurality of instantiations;
computing a set of average individual load times of each one of the set of reusable components based on the plurality of the sets of individual load times;
matching each one of the set of average individual load times to at least one of the set of reusable components; and
providing the set of reusable components and the matched set of average individual load times to the developer.
However, in the same field of endeavor, Seto teaches
invoking a plurality of instantiations of the application on a plurality of clients in response to receiving a plurality of requests from a plurality of users (Fig. 1; [0060] “The devices 102, 104, and 106 illustrate three different deployments of a software component. The devices may operate on three different hardware platforms 108, 110, and 112 and may have three different software platforms 114, 116, and 118, respectively. The hardware platforms may have different processor speed, number of processors, memory, storage, network interface, peripherals, or other parameters.”; [0061] “The applications 120, 122, and 124 … may be different versions of the same application”);
collecting a plurality of the sets of individual load times from the plurality of clients based on the plurality of users using the plurality of instantiations ([0062] “The components 126, 128, and 130 may be the component of interest in the example of teaches load times are collected as performance data (Sanches, Fig. 19; [0182] “When a document is loaded, various execution times can be logged and then presented. The timing table lists the time in node for the elements, which includes the time that it took a particular element to load. For example, as shown in FIG. 19, Query 1 took 646 ms to execute. The timing table also lists the server time for a particular element. As part of the 646 ms that it took Query 1 to execute, 270 ms was taken by a server to respond with the data requested by Query 1. The timing table also lists the load time for a particular element. The load time is the total time taken after the document begins loading before an element is completed”));
computing a set of average individual load times of each one of the set of reusable components based on the plurality of the sets of individual load times ([0023] “The trace datasets may be any type of data that may be collected while an application executes. In many cases, the trace datasets may be time series sequences of trace data that may include performance and operational information about the application.”);
matching each one of the set of average individual load times to at least one of the set of reusable components ([0025] “The factors may be implemented as a predictive model for a component's behavior. Such a predictive model may include the dominant factors that may affect a performance or other metric for the component. In a 
providing the set of average reusable components and the matched set of individual load times to the developer ([0024] “The factors contributing to a software component's favorable or unfavorable operation may be presented to a user as part of a software component statistics user interface. A software component statistics listing may identify which factors are dominant in the fully utilizing the software component, as well as the factors to avoid when deploying the software component. Such information may be helpful for a developer who may be searching for a software component to perform a certain function.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of collecting trace data and calculating performance metrics from multiple uses of a software component in different environment as suggested in Seto into Sanches and Mathur’s system because both of these systems are addressing the analysis of performance metrics of a vast trove of reusable software components which is helpful for a developer who may be searching for a software component to perform a certain function. This modification would have been motivated by the desire to use load times as performance data to help developers optimize and restructure code to speed up performance  (Seto, [0002]).

 dependent claim 3, the combination of Sanches, Mathur and Seto teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Sanches further teaches 
estimating the page load time of the new application page based on one or more of the set of average load times (Fig. 19; [0182] “When a document is loaded, various execution times can be logged and then presented. The timing table lists the time in node for the elements, which includes the time that it took a particular element to load. For example, as shown in FIG. 19, Query 1 took 646 ms to execute. The timing table also lists the server time for a particular element. As part of the 646 ms that it took Query 1 to execute, 270 ms was taken by a server to respond with the data requested by Query 1. The timing table also lists the load time for a particular element. The load time is the total time taken after the document begins loading before an element is completed”).

Regarding dependent claim 4, the combination of Sanches, Mathur and Seto teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Seto further teaches
determining whether changing one or more endpoints in a computer environment changes the page load time of the new application page ([0062] “The components 126, 128, and 130 may be the component of interest in the example of embodiment 100, meaning that the components 126, 128, and 130 may be analyzed to determine the differentiating factors that affect the performance or other output of the component.”; [0065] “Each of the components 126, 128, and 130 may have a tracer 138, 140, and teaches load times are collected as performance data (Sanches, Fig. 19; [0182] “When a document is loaded, various execution times can be logged and then presented. The timing table lists the time in node for the elements, which includes the time that it took a particular element to load. For example, as shown in FIG. 19, Query 1 took 646 ms to execute. The timing table also lists the server time for a particular element. As part of the 646 ms that it took Query 1 to execute, 270 ms was taken by a server to respond with the data requested by Query 1. The timing table also lists the load time for a particular element. The load time is the total time taken after the document begins loading before an element is completed”)); and
changing the one or more endpoints based on the determination ([0024] “The factors contributing to a software component's favorable or unfavorable operation may be presented to a user as part of a software component statistics user interface. A software component statistics listing may identify which factors are dominant in the fully utilizing the software component, as well as the factors to avoid when deploying the software component. Such information may be helpful for a developer who may be searching for a software component to perform a certain function.”).

Regarding dependent claim 5, Sanches teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Sanches further teaches
wherein the set of reusable components comprise a first reusable component and a second reusable component (Fig. 2A; [0069] “In the example of FIG. 2A, the user 
detecting that the set of selections comprise placing the first reusable component and the second reusable component on the new application page ([0069] “certain items in design section 213 are marked with dashed lines to indicate that they are panels; for example, the slider in the top right corner of design section 213 is a panel. Four blocks at the bottom of design section 213 (listing company name and dollar value) are also examples of panels”);
determining that utilizing the first reusable component and the second reusable component on the application page results in a degradation in the page load time ([0063] “A dependency web shows dependencies, a timing table shows how long certain actions take to perform, and a timeout graphic shows up to indicate panels that take a long or abnormally long time to load”; Fig. 12; [0161] “The user interface shows a dependency page 1200 that shows visualization 1202 of dependencies of, or relationships among, queries, functions, variables, widgets, and/or the like. As used herein, a first element is “dependent” on a second element if the first element cannot be executed, completed, or known until the second element is known, completed, or executed and provided to the first element. For example, a panel configured to show the sum of a variable value added to a number queried from a database is dependent on both the variable and the query result”; Fig. 20; [0185] “Selecting an element in the timing table 1904 can cause the visualization 1202 to show or highlight the corresponding icon for the selected element, and, in some embodiments, also highlight the dependency chain associated with the corresponding icon … The table and 
informing the developer of the degradation in the page load time ([0185] “Developers can use the timing table and dependency visualizations in order to quickly identify the elements that take the longest time to load and the elements with the longest dependency chains. The table and visualization make it easy to quickly identify the slowest elements by the highest load time or highest time in node.”).

Regarding dependent claim 6, the combination of Sanches and Mathur teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Sanches and Mathur does not explicitly disclose wherein the set of reusable components comprises a first reusable component and a second reusable component, the method further comprising:
determining that a clustering of the first reusable component with the second reusable component produce and increase in performance compared against the individual load time of the first reusable performance and the individual load time of the second reusable performance; and
presenting the first reusable component with the second reusable component as a cluster to the developer in response to the determination.
However, in the same field of endeavor, Seto teaches
wherein the set of reusable components comprises a first reusable component and a second reusable component (Fig. 11; [0150]-[0152] “The architecture description 
determining that a clustering of the first reusable component with the second reusable component produce and increase in performance compared against the individual load time of the first reusable performance and the individual load time of the second reusable performance ([0153]-[0156] “a set of performance metrics may be determined for the component … A search of the component graph may be made in block 1112 to identify related components. For each related component in block 1114, performance metrics for those components may be determined in block 1116 … The group of related components may be sorted by the performance metrics in block 1118. An analysis of the current components verses the related components may be made in block 1120. If there are related components with better performance metrics in block 1122, the other components may be suggested to the user in block 1124; Sanches teaches load times are collected as performance data (Sanches, Fig. 19; [0182] “When a document is loaded, various execution times can be logged and then presented. The timing table lists the time in node for the elements, which includes the time that it took a particular element to load. For example, as shown in FIG. 19, Query 1 took 646 ms to execute. The timing table also lists the server time for a particular element. As part of the 646 ms that it took Query 1 to execute, 270 ms was taken by a server to respond with the data requested by Query 1. The timing table also lists the load time for a particular element. The load time is the total time taken after the document begins loading before an element is completed”)); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generating suggestions based on performance data of reusable software components as suggested in Seto into Sanches and Mathur’s system because both of these systems are addressing the analysis of performance metrics of a vast trove of reusable software components which is helpful for a developer who may be searching for a software component to perform a certain function. This modification would have been motivated by the desire to use load times as performance data to help developers optimize and restructure code to speed up performance  (Seto, [0002]).

Regarding dependent claim 9, it is a system claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is a system claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is a system claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

dependent claim 12, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 16, it is a computer program product claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 17, it is a computer program product claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 18, it is a computer program product claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a computer program product claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143